Exhibit 10.4

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is entered into as of this     
day of              and effective on the Effective Date, by and between IDI,
Inc. f/k/a Tiger Media, Inc., a Delaware corporation (the “Company”), and
                     (the “Indemnitee”) and replaces any and all Indemnification
Agreements previously entered into between the Parties:

WHEREAS, competent and experienced persons are becoming increasingly reluctant
to serve publicly-held corporations as directors, officers, or in other
capacities unless they are provided with adequate protection through liability
insurance or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to the corporation;

WHEREAS, the board of directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons is detrimental to the best
interests of the Company’s shareholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;

WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”)
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as directors, officers, employees or agents of other corporations or
enterprises;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;

WHEREAS, the Indemnitee is willing to serve as a director or officer of the
Company on the condition that he be so indemnified.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:

1. Definitions. For purposes of this Agreement:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Beneficial Owner” means (as defined in Rule 13d-3 under the Act), any
Person who directly or indirectly, owns securities of the Company representing
10% or more of the combined voting power of the Company’s then outstanding
securities.

(c) “Change of Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 5.01 on Form 8-K (or in response to any similar item on any similar
schedule or form) promulgated under



--------------------------------------------------------------------------------

the Act, whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change of
Control shall be deemed to have occurred after the Effective Date if (i) a
Person (as defined below) becomes the Beneficial Owner without the prior
approval of at least two-thirds of the directors in office immediately prior to
such person attaining such percentage; (ii) the Company is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board in office immediately prior to such
transaction or event constitute less than a majority of the Board thereafter; or
(iii) during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board (including for this purpose, any
new director whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board.

(d) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee.

(f) “Effective Date” means the earlier of (i) the date first above written or
(ii) the date the Indemnitee first became an officer and/or director of the
Company, its predecessor, a Cayman Island corporation, or any subsidiary of the
Company.

(g) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

(h) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.

(i) “Person” means (as such term is used in Sections 13(d) and 14(d) of the Act)
an individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).

 

2



--------------------------------------------------------------------------------

(j) “Proceeding” includes any actual or threatened action, suit, arbitration,
alternative dispute resolution mechanism, investigation, administrative hearing
or any other proceeding whether civil, criminal, administrative or
investigative, whether or not initiated prior to the Effective Date, except a
proceeding initiated by an Indemnitee pursuant to Section 11 of this Agreement
to enforce his rights under this Agreement.

(k) “Standard” shall mean the applicable standard of conduct set forth in
Sections 145(a) and (b) of the DGCL.

2. Agreement to Serve. The Indemnitee agrees to serve as a director or officer
of the Company. The Indemnitee may at any time and for any reason resign from
such position (subject to any other contractual obligation or any obligation
imposed by operation of law). Similarly, the Company shall have no obligation
under this Agreement to continue the Indemnitee in any position with the
Company.

3. Indemnification — General. The Company shall indemnify and advance Expenses
to the Indemnitee as provided in this Agreement and to the fullest extent
permitted by applicable law in effect on the Effective Date and to such greater
extent as applicable law may thereafter from time to time permit. However, no
indemnification shall be made by the Company (except as ordered by a court)
unless a determination has been made in the manner provided for in
Section 145(d) of the DGCL and Section 9(b) herein that the Indemnitee has met
the applicable Standard. The rights of the Indemnitee provided under the
preceding sentence shall include, but shall not be limited to, the rights set
forth in the other sections of this Agreement.

4. Third Party Actions. The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to any Proceeding, other
than a Proceeding by or in the right of the Company. Pursuant to this Section 4,
the Indemnitee shall be indemnified against Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by him in connection
with such Proceeding or any claim, issue or matter therein, if (i) he acted in
good faith, and in a manner he reasonably believed to be in or not opposed to
the Company’s best interests; and (ii) with respect to any criminal Proceeding,
had no reasonable cause to believe his conduct was unlawful. The Indemnitee
shall not be entitled to indemnification in connection with any Proceeding
charging improper personal benefit to the Indemnitee, whether or not involving
action in his official capacity, in which he was judged liable on the basis that
personal benefit was improperly received by him.

5. Direct and Derivative Actions. The Indemnitee shall be entitled to the rights
of indemnification provided in this Section 5, by reason of his Corporate
Status, if he is, or is threatened to be made, a party to any Proceeding brought
by a shareholder directly or on behalf of the Company to procure a judgment in
its favor. Pursuant to this Section, the Indemnitee shall be indemnified against
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company.
Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which the
Indemnitee shall have been adjudged to be liable to the Company unless

 

3



--------------------------------------------------------------------------------

the Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all of the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnification for such Expenses which the Delaware
Court of Chancery or such other court shall deem proper.

The Indemnitee shall not be entitled to the rights of indemnification provided
in this Section 5, by reason of his Corporate Status, if he is, or is threatened
to be made, a party to any Proceeding brought by the Company, or files any claim
against the Company in a Proceeding.

6. Indemnification for Expenses of an Indemnitee. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
his Corporate Status, a party to and is successful, on the merits or otherwise,
in any Proceeding, he shall be indemnified against all Expenses actually and
reasonably incurred by him in connection therewith. If the Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 6 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
his Corporate Status, a witness in any Proceeding, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

8. Advancement of Expenses. The Company may advance all reasonable Expenses
incurred by or on behalf of the Indemnitee in connection with any Proceeding
within 20 working days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by the
Indemnitee and shall include, be preceded by or accompanied by, as the case may
be, the following: (i) a written affirmation of the Indemnitee’s good-faith that
he has met the Standard; (ii) an undertaking by or on behalf of the Indemnitee
to repay any Expenses advanced if it shall be determined that the Indemnitee did
not meet the Standard or that the Indemnitee is not entitled to be indemnified
against such Expenses; and (iii) a determination that the facts then known to
those making the determination would not preclude indemnification under the
DGCL.

The Indemnitee understands and agrees that the undertaking required by this
Section 8(ii) shall be an unlimited general obligation of the Indemnitee.

9. Indemnification Procedure.

(a) To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine

 

4



--------------------------------------------------------------------------------

whether and to what extent the Indemnitee is entitled to indemnification. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that the Indemnitee has requested
indemnification.

(b) Upon written request by the Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to the Indemnitee’s entitlement thereto shall be made (i) by the Board
by a majority vote of a quorum consisting of Disinterested Directors; or (ii) if
a quorum cannot be obtained or, even if attainable, a quorum of Disinterested
Directors so directs, by (a) Independent Counsel in a written opinion; or (b) by
the shareholders of the Company. If it is determined that the Indemnitee is
entitled to indemnification, payment to the Indemnitee shall be made within 10
working days after such determination. The Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination.

10. Presumptions and Effect of Certain Proceedings.

(a) If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, and following the
procedures in Section 9, as applicable, it shall be presumed that the Indemnitee
is entitled to indemnification under this Agreement if the Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.

(b) If the Indemnitee’s right to indemnification shall not have been made within
60 days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of Section 10(b)
shall not apply (i) if the determination of entitlement to indemnification is to
be made by the shareholders pursuant to Section 9(b) of this Agreement and if
(A) within 15 days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
shareholders for their consideration at an annual meeting thereof to be held
within 75 days after such receipt and such determination is made thereat, or
(B) a special meeting of shareholders is called within 15 days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within 60 days after having been so called and such determination
is made thereat, or (ii) if the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 9(b) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement, conviction or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
that the Indemnitee had reasonable cause to believe that his conduct was
unlawful.

 

5



--------------------------------------------------------------------------------

11. Remedies of the Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5 of this
Agreement within 10 days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within 10 days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to Section 9 or 10 of
this Agreement, the Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of his entitlement to such indemnification or advancement of
Expenses. The Indemnitee shall commence such proceeding seeking an adjudication
within 180 days following the date on which the Indemnitee first has the right
to commence such proceeding pursuant to this Section 11(a).

(b) In the event that a determination shall have been made pursuant to Section 9
of this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 11 shall be conducted in
all respects as a de novo trial on the merits and the Indemnitee shall not be
prejudiced by reason of that adverse determination. If a Change of Control shall
have occurred, in any judicial proceeding commenced pursuant to this Section 11,
the Company shall have the burden of proving the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

(d) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

(e) In the event that the Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication to enforce his rights under, or to recover damages for
breach of, this Agreement, the Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
(of the types described in the definition of Expenses in Section 1 of this
Agreement) actually and reasonably incurred by him in such judicial
adjudication, but only if he prevails therein. If it shall be determined in said
judicial adjudication that the Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Expenses
incurred by the Indemnitee in connection with such judicial adjudication shall
be appropriately prorated.

 

6



--------------------------------------------------------------------------------

12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may at any time be entitled under applicable law, the
Articles of Incorporation, the Bylaws, any agreement, a vote of shareholders or
a resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or any provision hereof shall be effective as to any Indemnitee
with respect to any action taken or omitted by such Indemnitee in his Corporate
Status prior to such amendment, alteration or repeal.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, the Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(e) The Company may, to the full extent authorized by law, create a trust fund,
grant a security interest and/or use other means (including, without limitation,
letters of credit, surety bonds and other similar arrangements) to ensure the
payment of such amounts as may become necessary to effect indemnification
provided hereunder.

 

7



--------------------------------------------------------------------------------

13. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) six years after the date that the Indemnitee shall have
ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which the Indemnitee served at the request of
the Company; or (b) the final termination of all pending Proceedings in respect
of which the Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by the Indemnitee pursuant to
Section 11 of this Agreement relating thereto.

14. Exceptions to Indemnification Rights. Notwithstanding any other provision of
this Agreement, except for Indemnification or advancement of Expenses in a
Proceeding to enforce or claim therein to enforce the provisions of that
Agreement, the Indemnitee shall not be entitled to Indemnification or
advancement of Expenses with respect to any Proceeding, or any claim therein,
brought or made by him against the Company. Provided further that no right of
indemnification under the provisions set forth herein shall be available to the
Indemnitee unless within 10 days after the later of (i) the filing of or
(ii) learning of any such Proceeding he shall have offered the Company in
writing the opportunity to handle and defend such Proceeding at its own expense.

15. Gender. Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.

16. Successors. Subject to the provisions of this Agreement, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.

17. Severability. In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

19. Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.

20. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressee in person, by Federal Express
or similar receipted delivery or by email followed by an overnight deliver
service as follows:

 

The Company:   

Derek Dubner

IDI, Inc.

2650 N. Military Trail, Suite 300

Boca Raton, FL 33431

with a copy to:   

Michael D. Harris, Esq.

Nason, Yeager, Gerson, White & Lioce, P.A.

1645 Palm Beach Lakes Boulevard, Suite 1200

West Palm Beach, FL 33401

 

8



--------------------------------------------------------------------------------

To the Indemnitee:

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.

21. Attorneys’ Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.

22. Oral Evidence. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.

23. Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to choice of law considerations.

24. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Palm Beach County, Florida (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect. In any such
arbitration proceeding the parties agree to provide all discovery deemed
necessary by the arbitrator. The decision and award made by the arbitrator shall
be final, binding and conclusive on all parties hereto for all purposes, and
judgment may be entered thereon in any court having jurisdiction thereof.

25. Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

Signature Page Follows

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

      IDI, INC.:

 

    By:  

 

        Derek Dubner         Co-Chief Executive Officer

 

            INDEMNITEE:

 

    By:  

 

 

     

 

10